DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 7, 13, 15, 19-23, 28, 30, 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted for reasons stated in Applicant’s Remarks mailed January 5, 2021. In addition, Shimy and Svendsen teaches that it was known in the art to provide viewing recommendations based on user attributes, context and time of day, however the prior art fails to teach or suggest “A method comprising: receiving, by a computing device, a request for content for output via a primary device; determining, by the computing device, based on the request, and via wireless communication with a plurality of wireless devices associated with a plurality of users, an association of the request with the plurality of users; determining, based on the request and the association of the request with the plurality of users, a time of associated with the request; determining, based on the determined time and content previously output, via the primary device, to the plurality of users at related times, content for output via the primary device; and sending, to the primary device, the determined content.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hildreth (US Pub. 2009/0133051) discloses device control.
	Mukherjee et al. (US Pub. 2014/0123165) discloses a method and system for context-aware recommendation. 
	Mortiz et al. (US Pub. 2012/0290434) discloses a method for providing a recommendation such as a personalized recommendation. 
	Hayton et al. (US Pub. 2014/0223467) discloses providing recommendations based upon environmental sensing. 
	Oliveira (US Pub. 2015/0249865) discloses context-based content recommendations. 	
	Aghajanyan et al. (US Pub. 2013/0145385) discloses context-based ratings and recommendations for media. 
	Singh (US Pub. 2009/0254824) discloses distribution of context aware content and intractable advertisements. 
	Dasgupta et al. (US Pub. 2014/0298386) discloses personalized content recommendation. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 8, 2021